J-S44037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 LAUREN L. HAMMEL                     :
                                      :
                   Appellant          :   No. 685 MDA 2020

      Appeal from the Judgment of Sentence Entered March 12, 2020
 In the Court of Common Pleas of Huntingdon County Criminal Division at
                    No(s): CP-31-CR-0000093-2016

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 LAUREN LEE HAMMEL                    :
                                      :
                   Appellant          :   No. 686 MDA 2020

      Appeal from the Judgment of Sentence Entered March 12, 2020
 In the Court of Common Pleas of Huntingdon County Criminal Division at
                    No(s): CP-31-CR-0000114-2017

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 LAUREN LEE HAMMEL                    :
                                      :
                   Appellant          :   No. 687 MDA 2020

      Appeal from the Judgment of Sentence Entered March 12, 2020
 In the Court of Common Pleas of Huntingdon County Criminal Division at
                    No(s): CP-31-CR-0000530-2017


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.
J-S44037-20



MEMORANDUM BY McCAFFERY, J.:                      FILED NOVEMBER 17, 2020

       In these consolidated appeals,1 Lauren Lee Hammel (Appellant) appeals

from the judgments of sentence imposed in the Huntingdon County Court of

Common Pleas following the revocation of her parole and probation in three

separate cases. Appellant’s sole issue on appeal challenges the discretionary

aspects of her sentence.         Because we conclude the trial court improperly

sentenced Appellant to a new term of incarceration upon the revocation of her

parole at Docket No. 685 MDA 2020, we are constrained to vacate the

judgment of sentence at all three dockets, and remand for resentencing.

       The relevant factual and procedural history underlying these appeals are

as follows:

                              Docket No. 685 MDA 2020

____________________________________________


1  On June 8, 2020, Appellant filed an application in this Court seeking to
consolidate these three appeal dockets, as well as two other dockets — 688
MDA 2020 and 689 MDA 2020. On July 9, 2020, this Court granted the
application, in part, by consolidating the appeals, herein, at Docket Nos. 685
MDA 2020, 686 MDA 2020, and 687 MDA 2020. Order, 7/9/20. Appellant has
filed three identical briefs at each docket.

      With regard to the two remaining dockets, the Court directed that the
appeals at Docket Nos. 688 MDA 2020 and 689 MDA 2020 be listed
consecutively. Id. However, those appeals were subsequently dismissed sua
sponte by orders entered on July 20, 2020, because Appellant filed notices of
appeal while her post-sentence motion was still pending. See Docket Nos.
688 MDA 2020, Order, 7/20/20; Docket No. 689 MDA 2020, Order 7/20/20.
Unlike the appeals herein, those appeals do not involve revocation
proceedings. They are now relisted at Docket Nos. 1160 MDA 2020 and 1161
MDA 2020.




                                           -2-
J-S44037-20



        On April 14, 2016, Appellant entered a guilty plea to one count of theft

by unlawful taking2 at trial court docket No. CP-31-CR-0000093-2016 (93-

2016). See Criminal Docket No. 93-2016, at 4.            The trial court sentenced

her to a term of two years’ probation. Order of Sentence, 4/14/16. After

Appellant violated the terms of her release, the trial court revoked Appellant’s

probation and imposed a new sentence of one to eleven and one-half months’

incarceration on November 9, 2017.             Order of Sentence, 11/9/17.   That

sentence was imposed to run consecutively to a sentence imposed at trial

court docket No. CP-31-CR-0000114-2017 (114-2017).                 Appellant was

released on parole effective December 10, 2017. Order, 12/4/17.

                              Docket No. 686 MDA 2020

        On October 26, 2017, Appellant entered a guilty plea to one count of

possession with intent to deliver (PWID) methamphetamines3 at trial docket

No. 114-2017. See Criminal Docket No. 114-2017, at 5. The court sentenced

her to a term of three to twelve months’ incarceration, followed by two years’

probation. Order of Sentence, 10/26/17. Appellant was released on parole

effective December 10, 2017. Order, 12/4/17.

                              Docket No. 687 MDA 2020

        On July 2, 2018, Appellant entered a guilty plea to one count of burglary

at trial docket No. CP-31-CR-0000530-2017 (530-2017).               See Criminal

____________________________________________


2   18 Pa.C.S. § 3921(a).

3   35 P.S. § 780-113(a)(30).

                                           -3-
J-S44037-20



Docket No. 530-2017, at 4-5. The court sentenced her that same day to a

term of two years’ probation. Order of Sentence, 7/2/18.

                            Collective Procedural History

        On April 1, 2019, Appellant’s probation officer filed three petitions for

revocation, one at each docket, alleging Appellant had violated the terms of

her probation and parole based upon a March 16, 2019, arrest for new

offenses, and her failure to complete “any type of treatment and/or

rehabilitation program.” Petition, 4/1/19, at 1.4 The trial court conducted a

Gagnon I5 hearing on April 2nd and determined there was probable cause to

conclude that Appellant violated the conditions of her probation/parole. See

Order, 4/2/18. On October 31, 2019, Appellant entered a guilty plea to new

offenses at the following two dockets: (1) at trial court docket No. CP-31-CR-

279-2019 (279-2019), one count each of unauthorized use of a motor vehicle,

and driving while operating privilege is suspended;6 (2) trial court docket No.

CP-31-CR-284-2019 (284-2019), one count each of theft by unlawful taking,

____________________________________________


4The petitions filed at each trial court docket are identical; all three trial docket
numbers are listed on each petition. See Petition, 4/1/19. Furthermore, the
petition mistakenly indicates Appellant violated her probation at Docket No.
93-2016, and her parole at Docket No. 114-2017, when, in fact, the opposite
was true. See id.

5  Gagnon v. Scarpelli, 411 U.S. 778, 782 (1973) (holding “a probationer,
like a parolee, is entitled to a preliminary and a final revocation hearing”).

6   18 Pa.C.S. § 3928(a); 75 Pa.C.S. § 1543(a).




                                           -4-
J-S44037-20



and access device fraud.7 See Criminal Docket No. 279-2019 at 3-4; Criminal

Docket No. 284-2019, at 3-4. At the same hearing, Appellant admitted that

her conduct constituted a violation of her probation in the cases sub judice.8

See N.T., 10/31/19, at 5.         The court ordered a pre-sentence investigation

report and mental health evaluation prior to sentencing. Id. at 6.

        On March 12, 2020, the trial court sentenced Appellant on all five cases.

Relevant herein, the court imposed consecutive terms of six to twelve months’

imprisonment on each of the revocation dockets. See N.T., 3/12/20, at 8.

The court also imposed consecutive terms of six to twelve months’

imprisonment on Appellant’s new convictions of unauthorized use of a motor

vehicle and theft. Id. at 9-10. At the conclusion of the hearing, the court

entered the following order on the record:

        And now this 12th day of March, 2020, in intent of the court in the
        above-captioned matters is to sentence for a total of three and a
        half to seven years[9] in a state correctional institution, and
        [Appellant] shall be triple RI eligible and eligible for the State Drug

____________________________________________


7   18 Pa.C.S. § 4106(a)(1)(ii).

8 Again, the trial court mistakenly referred to all three violations as probation
violations. N.T., 10/31/19, at 5.

9 We note at the sentencing hearing, the court imposed a sentence of one to
two years’ imprisonment for Appellant’s conviction of access device fraud at
trial docket No. 284-2019. N.T., 3/12/20, at 10. However, the criminal docket
for that case indicates there was no further penalty imposed for that offense.
See Criminal Docket No. 284-2019, at 3-4. Thus, it appears the aggregate
sentence imposed was only two and one-half to five years’ imprisonment.




                                           -5-
J-S44037-20


       Treatment Court. [Appellant] shall receive credit for 660 Days
       served to this point. By the court.

Id. at 10. See also Order, 3/12/20.

       On March 27, 2020, at each trial court docket, Appellant filed a post-

sentence motion, asserting that the court failed to adequately consider her

mental health before imposing her sentence.          Appellant’s Post-Sentence

Motion, 3/27/20, at 2. However, before the trial court ruled on the motion,

Appellant filed a notice of appeal and concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b) at each docket.10

       Appellant raises the same issue on appeal in all three briefs:

       Is the sentence imposed on [Appellant] manifestly excessive,
       given her mental health issues, acceptance of responsibility, and
       rehabilitative needs?

Appellant’s Brief at 3.11

       Before we may address the substantive claim posed on appeal, we must

first determine whether Appellant’s notices of appeal were timely filed. See


____________________________________________


10 We note that, in compliance with Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018), Appellant filed a separate notice of appeal at each trial court
docket. See id. at 977 (mandating that “when a single order resolves issues
arising on more than one lower court docket, separate notices of appeal must
be filed”).

11The briefs filed by Appellant are identical in all material respects, including
the argument posed on appeal. However, the brief at Docket No. 685 MDA
2020 includes additional argument on two issues:            (1) the trial court
improperly imposed a new sentence for a parole violation, and (2) the
sentence imposed was within the aggravated range of the sentencing
guidelines. See Appellant’s Brief at 7, 9, 12-14. Therefore, we will cite to
Appellant’s Brief at Docket No. 685 MDA 2020 throughout this memorandum.


                                           -6-
J-S44037-20



Commonwealth v. Williams, 106 A.3d 583, 587 (Pa. 2014) (“The timeliness

of an appeal and compliance with the statutory provisions granting the right

to appeal implicate an appellate court’s jurisdiction and its competency to

act.”). Generally, a notice of appeal must “be filed within 30 days after the

entry of the order from which the appeal is taken.” Pa.R.A.P. 903(a).

       Here, Appellant was sentenced on March 12, 2020. Although she filed

post-sentence motions on March 27, 2020 — which the trial court did not rule

upon before she filed the notices of appeal — in a revocation proceeding,

“[t]he filing of a motion to modify sentence will not toll the 30-day appeal

period.” See Pa.R.Crim.P. 708(E). Therefore, Appellant was required to file

her notices of appeal within 30 days of the judgment of sentence, or by April

13, 2020.12 Because she did not file the notices of appeal until May 4, 2020,

her appeals appear to be untimely.

       Nevertheless, we decline to quash these appeals. On March 16, 2020,

the Pennsylvania Supreme Court declared “a general, statewide judicial

emergency until April 14, 2020, on account of COVID-19.” Supreme Court of

Pennsylvania No. 531 Judicial Administration Docket, Order, 3/16/20, at 1.

The Order authorized the president judges in the individual judicial districts

to, inter alia, “suspend time calculations for the purposes of time computation
____________________________________________


12The 30th day, April 11, 2020, was a Saturday; therefore, Appellant would
have had until Monday, April 13th to file a timely appeal. See 1 Pa.C.S. §
1908 (when the last day for computation of time falls on a weekend, “such
day shall be omitted from the computation”).



                                           -7-
J-S44037-20



relevant to court cases . . . as well as time deadlines[.]”       Id. at 2.    The

Supreme Court extended the judicial emergency in several supplemental

orders, directing that the emergency shall cease on June 1, 2020. Supreme

Court of Pennsylvania Nos. 531 & 532 Judicial Administration Docket, Order,

5/27/20.

       Pursuant to the Supreme Court’s March 16, 2020, Order, the President

Judge of the Huntingdon County Court of Common Pleas also declared a

judicial emergency on March 16, 2020. See 20th Judicial District Declaration

of Judicial Emergency, 3/16/20.13 That same day, the President Judge issued

an Administrative Order providing, inter alia:

       For the duration of the judicial emergency within the 20 th Judicial
       District, the Court . . . suspends time calculations for the purposed
       of time computation for the filing of documents or the taking of
       other judicially mandated action.

20th Judicial District Administrative Order (AO-6-2020), 3/16/20, at 2.14 The

judicial emergency in Huntingdon County was subsequently extended until

December 31, 2020. See 20th Judicial District Fourth Extended Declaration

of Judicial Emergency, 8/31/20, 33 MM 2020.15          Accordingly, because the

Huntingdon County Court of Common Pleas suspended time calculations
____________________________________________


13   https://huntingdoncountycourt.net/wp-
content/uploads/2020/03/Declaration-of-Judicial-Emergency.pdf

14    https://huntingdoncountycourt.net/wp-content/uploads/2020/03/3-16-
Huntingdon-County-Actions-Pursuant-Declaration-of-Judicial-Emergency.pdf

15  https://huntingdoncountycourt.net/wp-content/uploads/2020/09/Fourth-
Extended-Declaration-of-Judicial-Emergency.pdf


                                           -8-
J-S44037-20



during this judicial emergency, we decline to quash Appellant’s notices of

appeal as untimely filed.

      Appellant’s sole issue on appeal is a challenge to the discretionary

aspects of her sentence. Appellant insists the trial court imposed a “manifestly

excessive” sentence, which was “clearly motivated by the trial court’s

assessment of [Appellant] as ‘a menace to the citizens of Huntingdon County

and to [her] family.’” Appellant’s Brief at 9-10 (record citation omitted). She

maintains the trial court failed to consider the factors listed in 42 Pa.C.S. §

9725, which dictate when a court should impose a sentence of total

confinement. Id. at 11-13. Further, Appellant emphasizes that her “mental

health evaluation affirmed that residential treatment outside of a correctional

facility, followed by intensive outpatient treatment at a halfway house, along

with psychotherapy throughout her treatment, offered the best chance for

[Appellant] to address her addiction issues.”          Id. at 12 (record citation

omitted). She concludes that her sentence should be vacated because the

trial court, “[i]n crafting this sentence, . . . failed to consider [her] mental

health   issues,   acceptance   of   responsibility,   and   her   well-established

rehabilitative needs.” Id. at 14.

      Preliminarily, we must consider Appellant’s contention that her sentence

at Docket No. 685 MDA 2020 was improper because the court imposed a new

term of incarceration upon a revocation of parole. Appellant’s Brief at 9. We

agree.




                                       -9-
J-S44037-20



        Upon the revocation of a defendant’s probationary sentence, a trial

court may impose any sentencing option that was available under the

Sentencing Code at the time of the original sentencing, regardless of any

negotiated plea agreement. See 42 Pa.C.S. § 9771(b); Commonwealth v.

Wallace, 870 A.2d 838, 842-43 (Pa. 2005). However, “the only option for a

court that decides to revoke parole is to recommit the defendant to serve the

already-imposed, original sentence.” Commonwealth v. Melius, 100 A.3d

682, 686 (Pa. Super. 2014) (quotation omitted and emphasis added).

        As noted supra, at trial court docket No. 93-2016, Appellant was

originally sentenced to a term of two years’ probation. However, her probation

was revoked on November 9, 2017, and she was resentenced to a term of one

to eleven and one-half months’ incarceration.      The new sentence did not

include a term of probation. Appellant was subsequently paroled in December

of 2017.

        Accordingly, at the revocation proceedings on October 31, 2019, the

trial court’s only option at docket No. 93-2016, was to revoke Appellant’s

parole and recommit her to serve the balance of the sentence previously

imposed.     Because “there is no authority for a parole-revocation court to

impose a new penalty,”16 we are constrained to vacate the judgment of




____________________________________________


16   Commonwealth v. Kalichak, 943 A.2d 285, 290 (Pa. Super. 2008).



                                          - 10 -
J-S44037-20



sentence imposed at trial court docket No. 93-2016, and remand for

resentencing.

      Appellant’s sentences at trial court docket Nos. 114-2017 and 530-

2017, however, were imposed after the trial court revoked Appellant’s

probation at those two dockets. As noted supra, upon the revocation of

probation, a court has the authority to impose any sentence that was available

at the time of the original sentencing, which may include a new term of

incarceration.   See 42 Pa.C.S. § 9771(b); Wallace, 870 A.2d at 843.           A

defendant may then challenge the discretionary aspects of the new sentence

imposed by petitioning this Court for permission to appeal. See Kalichak,

943 A.2d at 289.

      In the present case, however, we need not consider Appellant’s

challenge to the discretionary aspects of her revocation sentences at trial court

docket Nos. 114-2017 and 530-2017 because our decision to vacate her

sentence at trial court docket no. 93-2016 “has the potential to disrupt the

trial court’s entire sentencing scheme.” See Commonwealth v. McCamey,

154 A.3d 352, 359 (Pa. Super. 2017). The trial court made clear, both during

the sentencing hearing and in its written order, its intent to impose an

aggregate term of incarceration for the five trial court dockets before it (three

of which are before us on appeal).     N.T., 3/12/20, at 10; Order, 3/12/20.

Accordingly, we vacate the judgments of sentence imposed on trial court

docket Nos. 93-2016, 114-2017, and 530-2017, and remand for resentencing.




                                     - 11 -
J-S44037-20



We reiterate that the court’s only option at docket no. 93-2016 is to recommit

Appellant to serve the balance of the sentence previously imposed.

     Judgments of sentence vacated at docket Nos. 93-2016, 114-2017, and

530-2017. Case remanded for resentencing. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                    - 12 -